Citation Nr: 1445549	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  12-09 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in September 1986 and November 1999 rating decisions that denied service connection for left ear hearing loss. 

2.  Whether there was CUE in September 1986 and August 1999 rating decisions that denied service connection for slipped femoral epiphysis with degenerative changes (a hip disability).

3.  Whether there was CUE in a September 1986 rating decision that denied service connection for hyperextension of the knees with degenerative arthritis (a knee disability).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to September 1980 and from October 1982 to October 1985.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision of the Portland, Oregon, Regional Office (RO) of the Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  As to the denials of service connection for left ear hearing loss and a hip disability, the correct facts, as known at the time of September 1986, August 1999, and November 1999 rating decisions, were before the RO, and the law extant at the time was correctly applied.

2.  As to the denial of service connection for a knee disability, the September 1986 rating decision contained CUE.  The Veteran's arthritis of the knees was undebatably incurred in service.


CONCLUSIONS OF LAW

1.  The denials of service connection for left ear hearing loss in September 1986 and November 1999 rating decisions did not contain CUE.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105 (2013).  

2.  The denials of service connection for a hip disability in September 1986 and August 1999 rating decisions did not contain CUE.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105 (2013).
3.  The denial of service connection for a knee disability in a September 1986 rating decision contained CUE; the criteria for service connection for arthritis of the knees were met.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A previous determination which is final and binding will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior decision will be reversed.  For the purpose of authorizing benefits, a rating or other decision that constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the decision had been made on the date of the prior decision.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of error.  It is the kind of error of fact or of law that when called to the attention of later reviewers compels the conclusion to which reasonable minds could not differ that the result would have been manifestly different but for the error.  Even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993). 

There is a three-part test to determine whether a prior decision was based on CUE: (1) either the correct facts, as the facts were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be "undebatable" and of the sort which, had the error not been made, the outcome would have changed; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication.  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).

Procedural History

In September 1986, the RO denied service connection for left ear hearing loss, a hip disability, and a knee disability on the basis that they existed prior to service and were not aggravated beyond natural progression during service. 

In August 1999, the RO deferred a decision on the left ear hearing loss claim and denied the Veteran's application to reopen the claim of service connection for a hip disability because the Veteran failed to submit new and material evidence that the hip disability was incurred in or aggravated during service.

In November 1999, the RO denied service connection for left ear hearing loss on the basis that it existed prior to service and was not aggravated beyond natural progression during service. 

Subsequent to those final decisions, in March 2012, the RO reopened the Veteran's hip and knee claims and granted service connection.  The RO relied on a May 2011 medical opinion that indicated that the Veteran's pre-existing hip disability was aggravated during service and that his current knee disability was related to an in-service injury.

Left Ear Hearing Loss and a Hip Disability

The Veteran contends that his left ear hearing loss and a hip disability were aggravated during service, rendering the September 1986, August 1999, and November 1999 RO decisions to the contrary based on CUE.  This is simply an allegation that the RO improperly weighed and evaluated the evidence, which may not support a finding of CUE.  See Fugo, 6 Vet. App. at 43-44.  

At the time of the September 1986 rating decision, the rating board for the RO was permitted to rely on its own medical judgment to support its conclusions.  See MacKlem v. Shinseki, 24 Vet. App. 63, 70 (2010); see also Bowyer v. Brown, 7 Vet. App. 549, 552-53 (1995) (applying this principle to a pre-Colvin Board decision).  Cf. Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (Board panels may consider only independent medical evidence).

A medical member of the RO rating board participated in the September 1986 determination and, as a signatory to the determination, affirmed his agreement with the findings that left ear hearing loss and a hip disability pre-existed service and were not aggravated beyond their natural progression during service.  The medical member's finding are consistent with the facts known at that time, namely a consistent pattern of hearing loss across enlistment and separation examinations, evidence of a major hip surgery just prior to enlistment, and an April 1986 VA medical examiner's opinion that the Veteran's hip disability pre-existed service.  To the extent the September 1986 determination is alleged to be contrary to the medical evidence of record, the Board finds that the RO's rating board relied on the medical judgment of the medical member in deciding the claims.  Thus, CUE is not shown on this basis.  

As it pertains to left ear hearing loss, the August 1999 rating decision that deferred a decision on the issue was not a final determination and is therefore not subject to revision on the basis of CUE.

As it pertains to a hip disability, in the August 1999 rating decision that denied the Veteran's application to reopen the claim of service connection, the RO properly found that evidence since the last final rating decision failed to show that a hip disability was incurred in or aggravated during military service.  Thus, as new and material evidence was not submitted, CUE is also not shown on this basis.  See Fugo, 6 Vet. App. at 43-44.

As to the November 1999 rating decision that denied service connection for left ear hearing loss, the RO relied on the opinion of an audiologist to support its conclusions.  Specifically, in October 1999, an audiologist opined that the Veteran's left ear hearing loss pre-existed service and did not change during his service.  The audiologist's opinion is consistent with the facts known at that time, namely the April 1986 audiological opinion and a consistent pattern of hearing loss in and since service.  As the RO relied on the medical judgment of the October 1999 audiologist in deciding the claim, CUE is not shown on this basis.

The Board acknowledges that left ear sensorineural hearing loss and arthritis of the hips, which are both chronic diseases, were diagnosed during service and/or within one year after separation from service.  When a chronic disease is identified during service and again within one year after separation from service, and at any time after service, service connection will be granted without the need for nexus evidence.  Groves v. Peake, 524 F.3d 1306, 1309 (Fed. Cir. 2008).  This case is distinguishable because, in Groves, the Veteran's disability had its onset during service, but here the Veteran's disabilities had their onset prior to service.  Thus, unlike Groves, where the issue was whether the disability was related to service, the issue here is whether the Veteran's disabilities were aggravated during service.  Accordingly, the holding in Groves is not applicable so as to require a finding of CUE in the prior decisions.

Additionally, the evidence relied on to grant service connection for a hip disability in March 2012 was not of record at the time of the prior decisions under consideration.  The post-decisional evidence used to support a subsequent award of service connection cannot be used to find CUE in the prior final decisions.  See Russell, 3 Vet. App. at 313-14.

In sum, as to the issues of service connection for left ear hearing loss and a hip disability, the Board finds that the Veteran has not established that the correct facts, as known at the time, were not before the RO in September 1986, August 1999, and November 1999 rating decisions, and has not shown that any incorrect application of law was outcome determinative (i.e., the outcome would have been manifestly different).  Thus, as to these issues, the Board finds there was no CUE in the September 1986, August 1999, and November 1999 rating decisions.

A Knee Disability

The Veteran contends that his knee disability was incurred in service rather than a pre-existing disability, which should result in a reversal of the September 1986 rating decision based on CUE.  The Board agrees that the RO's September 1986 finding that the Veteran's knee disability pre-existed service was clearly and unmistakably inconsistent with the facts known at that time.  

Unlike for left hearing loss and a hip disability, the evidence of record showed that Veteran's enlistment examination did not note a pre-existing knee disability.  The Veteran's assertion that his knee disability had its onset during service is clearly supported by service treatment records, which include an initial diagnosis of arthritis.  Additionally, the April 1986 VA medical opinion does not indicate that the Veteran's knee disability pre-existed service.  Even though the September 1986 rating board was permitted to rely on its own medical judgment to support its conclusions, such conclusions must be consistent with the evidence of record.  Instead, the evidence then of record clearly shows that the Veteran's knee disability, diagnosed as a chronic disease of arthritis, was incurred in service.   

In view of the foregoing, the Board finds that it was undebatable that arthritis of the knees was incurred in service based upon the facts of record and law in effect at the time of the September 1986 rating decision.  To find otherwise would be reversible error.  See Groves, 524 F.3d at 1309.  Consequently, that rating decision's denial of service connection for a knee disability contained CUE.  Therefore, the prior denial of service connection for a knee disability is reversed.  Service connection for arthritis of the knees is granted as if it was awarded on the date of that decision.


ORDER

The request to reverse the September 1986 and November 1999 decisions that denied service connection for left ear hearing loss, on the basis of CUE, is denied.

The request to reverse the September 1986 and August 1999 decisions that denied service connection for a hip disability, on the basis of CUE, is denied.

The request to reverse the September 1986 decision to the extent it denied service connection for a knee disability, on the basis of CUE, is granted; service connection for arthritis of the knees is granted as if it was awarded on the date of that decision.



____________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


